Citation Nr: 0940988	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-39 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two RO rating decisions.  

In a September 2004 rating decision, the RO denied service 
connection for  anxiety disorder, to include PTSD, and for a 
back disability.  The Veteran filed a notice of disagreement 
(NOD) in February 2005 and the RO issued a statement of the 
case (SOC) in June 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2005.

The Board notes that, while it appears that the December 2005 
VA Form 9 (accepted by the RO as his substantive appeal) may 
not have been timely with respect to the June 2005 SOC (see 
38 C.F.R. § 20.302(b) (2009)), the above referenced claims 
are among those the RO certified as on appeal to the Board.  
The Board notes that where the agency of original 
jurisdiction (here, the RO) certifies an issue for appeal 
without having received a timely substantive appeal, the 
requirement for a substantive appeal is essentially waived.  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
citing Rowell v. Principi, 4 Vet. App. 9 (1993).  

In September 2008, the Veteran filed a claim for a 
compensable rating for bilateral hearing loss.

In October 2008, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record. 

In an October 2008 rating decision, the RO, continued a 0 
percent (noncompensable) disability rating for service-
connected bilateral hearing loss.  The Veteran filed an NOD 
in October 2008 and the RO issued an SOC in March 2009.  The 
Veteran filed a substantive appeal (via a VA Form 9) in April 
2009.

Also in April 2009, the RO issued a supplemental statement of 
the case (SSOC) reflecting the continued denial of the claims 
for service connection for an anxiety disorder to include 
PTSD and for a back disability.

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

The Board's decision addressing Veteran's claims for a 
compensable rating for bilateral hearing loss and for service 
connection for a back disability are set forth below.  The 
claim for service connection for acquired psychiatric 
disability, to include PTSD (recharacterized, as reflected on 
the title page), is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  An October 2008 VA audiological evaluation revealed Level 
I hearing in the right ear and Level I in the left ear. 

3.  There is no persuasive medical evidence that the Veteran 
currently has, or has had at any time pertinent to the 
appeal, a back disability.




CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.85 (Diagnostic Code 6100) and 4.86 (2009).

2.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.312, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Regarding the Veteran's service connection claim, a post-
rating letter dated in October 2008 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter also notified the Veteran that he could send VA 
information that pertains to his claim.  The letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the October 2008 letter, and opportunity 
for the Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the Veteran's increased rating claim, in a 
September 2008 pre-rating letter, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The September 2008 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  After the Veteran filed an NOD with 
the continuation of the noncompensable rating, the SOC set 
forth the criteria for higher ratings for hearing loss; this 
also suffices, in part, for Dingess/Hartman.

Although the SOC on the increased rating claim was not 
furnished until after the rating action on appeal pertinent 
to that claim, again, the Veteran is not shown to be 
prejudiced by the timing of such notice.  Because the Board 
herein denies the claim for increased rating, no other 
disability rating is being, or is to be, assigned.  Hence, 
there can be not prejudice to the Veteran as regards the 
notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the reports of VA examinations conducted 
in October 2008 and May 2009.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's July 2009 hearing, along with various written 
statements provided by the Veteran and his representative, on 
his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Hearing Loss

Ratings for hearing loss are determined in accordance with 
the findings obtained on audiological evaluations.  Ratings 
for hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86, which provides, as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

On authorized audiological evaluation in October 2008, pure 
tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
45
45
50
50
LEFT
35
45
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 48 
combined with the right ear speech discrimination of 94 
percent results in a Roman numeral designation of I, while 
the left ear pure tone threshold average of 46 when combined 
with the left ear speech recognition of 96 percent results in 
a Roman numeral designation of I.  

Applying the criteria for evaluating hearing loss to the 
findings of the October 2008 VA audiometric evaluation 
results in designation of Level I in the right ear and Level 
I in the left ear based on application of the reported 
findings to Tables VI and VII.  These findings likewise 
warrant only a 0 percent (noncompensable) rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Board points out that the results of audiometric testing 
obtained on each evaluation do not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.

As the testing results noted above do not yield findings to 
support assignment of a compensable rating for bilateral 
hearing loss, no such rating is assignable at any point 
pertinent to the claim for increase.

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

As a final point, the Board notes that the October 2008 
audiological evaluation report did not include any findings 
or comment as to the functional effects of the Veteran's 
bilateral hearing loss.  While such factors would be relevant 
to a claim for a higher rating on an extra-schedular basis 
(see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative have asserted the 
Veteran's entitlement to an extra-schedular rating for 
bilateral loss, and such is not otherwise raised by the 
evidence of record.  See Colayong v.West, 12 Vet. App. 524, 
536 (1999).  Hence, the absence of findings as to functional 
effects does not render the audiological evaluation report 
inadequate for rating purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Hart, and the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method of deriving ratings for 
hearing loss, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

B.  Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that service connection for a back disability is not 
warranted. 

Service treatment records reflect treatment for back pain on 
multiple occasions.  The Veteran's August 1965 induction 
report of medical history includes a notation that the 
Veteran had reported wearing a brace or back support.  A July 
1966 treatment note reflected that the Veteran had recurrent 
back pain since a neck injury 1 1/2 years ago.  A November 1966 
treatment note also indicated that the Veteran had a long 
history of low back pain.

Post service, the report of a January 2006 EMG study revealed  
no evidence of polyneuropathy or bilateral lumbosacral 
radiculopathy.  The report of a March 2008 private MRI 
reflects lumbar spondylosis, shallow to central protrusion 
superimposed upon bulging disc with spondylitic ridging and 
very shallow right paramedian protrusion present at L3/L4.

On May 2009 VA examination, the Veteran reported complaints 
of back pain.  The examiner noted that the Veteran had a 
neurologic deficit in the left leg but that the findings of 
the private MRI did not support any permanent significant 
damage. The examiner opined that it was less likely than not 
that the Veteran's service caused the Veteran's particular 
problem with his back but a high probability that it may have 
aggravated a back condition.

The Board notes that none of the post-service treatment 
records reflects a diagnosis of any current back disability, 
and neither the Veteran nor his representative has presented 
or identified any existing medical evidence that, in fact, 
reflects a diagnosis of a back disability.  

Although the Veteran has reported and has been diagnosed with 
chronic back pain on multiple occasions, the Board emphasizes 
that pain, alone, without medical evidence of any underlying 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In addition, while the May 2009 VA examiner 
indicated that there was a high probability that the 
Veteran's back "condition" was aggravated by service, the 
examiner also did not diagnosis the Veteran with a back 
disability and specifically reported that the findings of the 
private MRI did not support any permanent significant damage.  
Thus, notwithstanding the examiner's comments as regards 
aggravation, there simply is no persuasive medical evidence 
that the Veteran currently has, or has had at any time 
pertinent to the appeal had, any back disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent, probative evidence 
does not establish, at a minimum, the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (holding that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).

In addition to the medical evidence, the Board has considered 
the oral and written assertions advanced by the Veteran and 
by his representative, on his behalf.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to either the 
nature or etiology of the Veteran's back complaints have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied. 

Service connection for a back disability is denied.


REMAND

The Board's review of the claims file reveals that  RO action 
on the remaining matter on appeal.

The report of the Veteran's August 1965 induction examination 
includes a notation that the Veteran had mild anxiety 
reaction.  A January 1967 service treatment record reflected 
that the Veteran wanted to "talk to a doctor about personal 
problems"  

Since separation from service., the Veteran has been 
diagnosed with depression and possibly PTSD.  In October 
2008, a VA clinical psychologist reported that the Veteran 
had depression and unresolved issues related to his military 
experiences.  The clinical psychologist noted that the 
Veteran needed a full assessment for PTSD.  

Here, although the RO characterized the claim as one for 
service connection for an anxiety disorder, to include PTSD, 
the RO primarily considered service connection for PTSD, but 
did not explicitly address the assessment of anxiety reaction 
at service entry, or the diagnosis of  depression post 
service.  However, in expanding the claim on appeal as 
reflected on the title page, the Board is cognizant of the 
recent decision of the Court in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In Clemons, the Court found that the Board 
erred in not considering the scope of the Veteran's claim for 
service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder).  

The Board also points out that, in this case, the in-service 
notations raise the possibility that a psychiatric disability 
may have pre-existed service.  In this regard, the Board 
notes that every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 
and Wagner, cited to above, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
pre-existing disability and evidence that the disability was 
not aggravated by service.  As VA bears the burden of proof 
on these points, the Board finds that the current record is 
insufficient to resolve the claim on appeal, and that a 
medical examination with opinion-based on full consideration 
of the Veteran's documented medical history and assertions 
and supported by a clearly stated rationale-is warranted.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination by a psychiatrist (M.D.) or psychologist, at an 
appropriate VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
The RO's readjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the Veteran to undergo VA 
examination by a psychiatrist or 
psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current psychiatric disability(ies), to 
include anxiety and depression.  Then, 
with respect to each such diagnosed 
disability, the psychiatrist should 
provide an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
any such disability is the result of 
disease or injury incurred or aggravated 
during service.  

In rendering the requested opinion with 
respect to each current disability, the 
examiner should specifically address 
whether the disability (a) clearly and 
unmistakably preexisted service; and, if 
so (b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not (c) is otherwise medically related to 
the Veteran's service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include specific 
consideration of 38 U.S.C.A. § 1111 and 
Wagner (cited to above).

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


